Exhibit 10.3

EXPORT-IMPORT BANK OF THE UNITED STATES
WORKING CAPITAL GUARANTEE PROGRAM

 

BORROWER AGREEMENT




3.01

Indemnification

23

 

 

 

3.02

Liens

23

 

 

 

ARTICLE IV MISCELLANEOUS

24

 

 

 

4.01

Governing Law

24

 

 

 

4.02

Notification

24

 

 

 

4.03

Partial Invalidity

24

 

 

 

4.04

Waiver of Jury Trial

24

 

 

 

4.05

Consequential Damages

24

ii




EXPORT-IMPORT BANK OF THE UNITED STATES
WORKING CAPITAL GUARANTEE PROGRAM
BORROWER AGREEMENT

          THIS BORROWER AGREEMENT (this “Agreement”) is made and entered into by
the entity identified as Borrower on the signature page hereof (“Borrower”) in
favor of the Export-Import Bank of the United States (“Ex-Im Bank”) and the
institution identified as Lender on the signature page hereof (“Lender”).

RECITALS

          Borrower has requested that Lender establish a Loan Facility in favor
of Borrower for the purposes of providing Borrower with working capital to
finance the manufacture, production or purchase and subsequent export sale of
Items.

          Lender and Borrower expect that Ex-Im Bank will provide a guarantee to
Lender regarding this Loan Facility subject to the terms and conditions of the
Master Guarantee Agreement, a Loan Authorization Agreement, and to the extent
applicable, the Delegated Authority Letter Agreement or Fast Track Lender
Agreement.

          Lender and Ex-Im Bank have requested that Borrower execute this
Agreement as a condition precedent to Lender establishing the Loan Facility and
Ex-Im Bank providing the guarantee.

          NOW, THEREFORE, Borrower hereby agrees as follows:

ARTICLE I
DEFINITIONS

          1.01     Definition of Terms. As used in this Agreement, including the
Recitals to this Agreement and the Loan Authorization Agreement, the following
terms shall have the following meanings:

          “Accounts Receivable” shall mean all of Borrower’s now owned or
hereafter acquired (a) “accounts” (as such term is defined in the UCC), other
receivables, book debts and other forms of obligations, whether arising out of
goods sold or services rendered or from any other transaction; (b) rights in, to
and under all purchase orders or receipts for goods or services; (c) rights to
any goods represented or purported to be represented by any of the foregoing
(including unpaid sellers’ rights of rescission, replevin, reclamation and
stoppage in transit and rights to returned, reclaimed or repossessed goods); (d)
moneys due or to become due to such Borrower under all purchase orders and
contracts (which includes Export Orders) for the sale of goods or the
performance of services or both by Borrower (whether or not yet earned by
performance on the part of Borrower), including the proceeds of the foregoing;
(e) any notes, drafts, letters of credit, insurance proceeds or other
instruments, documents and writings evidencing or supporting the foregoing; and
(f) all collateral security and guarantees of any kind given by any other Person
with respect to any of the foregoing.




          “Accounts Receivable Aging Report” shall mean a report detailing the
Export-Related Accounts Receivable and Export-Related Overseas Accounts
Receivable for a Loan Facility, and the applicable terms for the relevant time
period; in the case of Indirect Exports, such report shall indicate the portion
of such Accounts Receivables corresponding to Indirect Exports.

          “Advance Rate” shall mean, with respect to a Loan Facility, the rate
specified in Section 5.C. of the Loan Authorization Agreement for each category
of Primary Collateral except for Export-Related General Intangibles and Other
Collateral. Unless otherwise set forth in writing by Ex-Im Bank, in no event
shall the Advance Rate exceed (i) ninety percent (90%) for Eligible
Export-Related Accounts Receivable, (ii) seventy five percent (75%) for Eligible
Export-Related Inventory, (iii) seventy percent (70%) for Eligible
Export-Related Overseas Accounts Receivable or (iv) sixty percent (60%) for
Eligible Export-Related Overseas Inventory and (v) twenty five percent (25%) for
Retainage Accounts Receivable.

          “Affiliated Foreign Person” shall have the meaning set forth in
Section 2.15.

          “Business Day” shall mean any day on which the Federal Reserve Bank of
New York is open for business.

          “Buyer” shall mean a Person that has entered into one or more Export
Orders with Borrower or who is an obligor on Export-Related Accounts Receivable
or Export-Related Overseas Accounts Receivable.

          “Capital Good” shall mean a capital good (e.g., manufacturing
equipment, licensing agreements) that will establish or expand foreign
production capacity of an exportable good.

          “Collateral” shall mean all real and personal property and interest in
real and personal property in or upon which Lender has been, or shall be,
granted a Lien as security for the payment of all the Loan Facility Obligations
and all products and proceeds (cash and non-cash) thereof.

          “Commercial Letters of Credit” shall mean those letters of credit
subject to the UCP payable in Dollars and issued or caused to be issued by
Lender on behalf of Borrower under a Loan Facility for the benefit of a
suppliers) of Borrower in connection with Borrower’s purchase of goods or
services from the supplier in support of the export of the Items.

          “Country Limitation Schedule” shall mean the schedule published from
time to time by Ex-Im Bank setting forth on a country by country basis whether
and under what conditions Ex-Im Bank will provide coverage for the financing of
export transactions to countries listed therein.

          “Credit Accommodation Amount” shall mean, the sum of (a) the aggregate
outstanding amount of Disbursements and (b) the aggregate outstanding Letter of
Credit Obligations, which sum may not exceed the Maximum Amount.

          “Credit Accommodations” shall mean, collectively, Disbursements and
Letter of Credit Obligations.

2




          “Debarment Regulations” shall mean, collectively, (a) the
Governmentwide Debarment and Suspension (Nonprocurement) regulations (Common
Rule), 53 Fed. Reg. 19204 (May 26, 1988), (b) Subpart 9.4 (Debarment,
Suspension, and Ineligibility) of the Federal Acquisition Regulations, 48 C.F.R.
9.400-9.409 and (c) the revised Governmentwide Debarment and Suspension
(Nonprocurement) regulations (Common Rule), 60 Fed. Reg. 33037 (June 26, 1995).

          “Delegated Authority Letter Agreement” shall mean the Delegated
Authority Letter Agreement, if any, between Ex-Im Bank and Lender.

          “Disbursement” shall mean, collectively, (a) an advance of a working
capital loan from Lender to Borrower under the Loan Facility, and (b) an advance
to fund a drawing under a Letter of Credit issued or caused to be issued by
Lender for the account of Borrower under the Loan Facility.

          “Dollars” or “$” shall mean the lawful currency of the United States.

          “Economic Impact Approval” shall mean a written approval issued by
Ex-Im Bank stating the conditions under which a Capital Good may be included as
an Item in a Loan Facility consistent with Ex-Im Bank’s economic impact
procedures (or other mechanism for making this determination that Ex-Im Bank
notifies Lender of in writing).

          “Economic Impact Certification” shall have the meaning set forth in
Section 2.14(b).

          “Effective Date” shall mean the date on which (a) all of the Loan
Documents have been executed by Lender, Borrower and, if applicable, Ex-Im Bank
and (b) all of the conditions to the making of the initial Credit Accommodations
under the Loan Documents or any amendments thereto have been satisfied.

          “Eligible Export-Related Accounts Receivable” shall mean
Export-Related Accounts Receivable which are acceptable to Lender and which are
deemed to be eligible pursuant to the Loan Documents, but in no event shall
Eligible Export-Related Accounts Receivable include any Account Receivable:

          (a)          that does not arise from the sale of Items in the
ordinary course of Borrower’s business;

          (b)          that is not subject to a valid, perfected first priority
Lien in favor of Lender;

          (c)          as to which any covenant, representation or warranty
contained in the Loan Documents with respect to such Account Receivable has been
breached;

          (d)          that is not owned by Borrower or is subject to any right,
claim or interest of another Person other than the Lien in favor of Lender;

          (e)          with respect to which an invoice has not been sent;

          (f)          that arises from the sale of defense articles or defense
services;

3




          (g)          that arises from the sale of Items to be used in the
construction, alteration, operation or maintenance of nuclear power, enrichment,
reprocessing, research or heavy water production facilities unless with Ex-Im
Bank’s prior written consent;

          (h)          that is due and payable from a Buyer located in a country
with which Ex-Im Bank is prohibited from doing business as designated in the
Country Limitation Schedule;

          (i)           that does not comply with the requirements of the
Country Limitation Schedule;

          (j)           that is due and payable more than one hundred eighty
(180) days from the date of the invoice;

          (k)          that is not paid within sixty (60) calendar days from its
original due date, unless it is insured through Ex-Im Bank export credit
insurance for comprehensive commercial and political risk, or through Ex-Im Bank
approved private insurers for comparable coverage, in which case it is not paid
within ninety (90) calendar days from its due date;

          (1)          of a Buyer for whom fifty percent (50%) or more of the
Accounts Receivable of such Buyer do not satisfy the requirements of subclauses
(j) and (k) above;

          (m)         that arises from a sale of goods to or performance of
services for an employee of Borrower, a stockholder of Borrower, a subsidiary of
Borrower, a Person with a controlling interest in Borrower or a Person which
shares common controlling ownership with Borrower;

          (n)          that is backed by a letter of credit unless the Items
covered by the subject letter of credit have been shipped;

          (o)          that Lender or Ex-Im Bank, in its reasonable judgment,
deems uncollectible for any reason;

          (p)          that is due and payable in a currency other than Dollars,
except as may be approved in writing by Ex-Im Bank;

          (q)          that is due and payable from a military Buyer, except as
may be approved in writing by Ex-Im Bank;

          (r)           that does not comply with the terms of sale set forth in
Section 7 of the Loan Authorization Agreement;

          (s)           that is due and payable from a Buyer who (i) applies
for, suffers, or consents to the appointment of, or the taking of possession by,
a receiver, custodian, trustee or liquidator of itself or of all or a
substantial part of its property or calls a meeting of its creditors, (ii)
admits in writing its inability, or is generally unable, to pay its debts as
they become due or ceases operations of its present business, (iii) makes a
general assignment for the benefit of creditors, (iv) commences a voluntary case
under any state or federal bankruptcy laws (as now or hereafter in effect), (v)
is adjudicated as bankrupt or insolvent, (vi) files a petition seeking to take
advantage of any other law providing for the relief of debtors, (vii) acquiesces
to, or fails to have dismissed, any petition which is filed against it in any
involuntary case under such bankruptcy laws, or (viii) takes any action for the
purpose of effecting any of the foregoing;

4




          (t)           that arises from a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment or any other repurchase or return
basis or is evidenced by chattel paper;

          (u)          for which the Items giving rise to such Accounts
Receivable have not been shipped to the Buyer or when the Items are services,
such services have not been performed or when the Export Order specifies a
timing for invoicing the Items other than shipment or performance and the Items
have not been invoiced in accordance with such terms of the Export Order, or the
Accounts Receivable otherwise do not represent a final sale;

          (v)          that is subject to any offset, deduction, defense,
dispute, or counterclaim or the Buyer is also a creditor or supplier of Borrower
or the Account Receivable is contingent in any respect or for any reason;

          (w)          for which Borrower has made any agreement with the Buyer
for any deduction therefrom, except for discounts or allowances made in the
ordinary course of business for prompt payment, all of which discounts or
allowances are reflected in the calculation of the face value of each respective
invoice related thereto;

          (x)          for which any of the Items giving rise to such Account
Receivable have been returned, rejected or repossessed;

          (y)          that is included as an eligible receivable under any
other credit facility to which Borrower is a party;

          (z)          any of the Items giving rise to such Accounts Receivable
are Capital Goods, unless the transaction is in accordance with Section 2.14;

          (aa)        that is due and payable from a Buyer that is, or is
located in, the United States; provided however, that this subsection (aa) shall
not preclude an Export-Related Accounts Receivable arising from the sale of
Items to foreign contractors or subcontractors providing services to a United
States Embassy or the United States Military located overseas from being deemed
an Eligible Export-Related Accounts Receivable; or

          (bb)        that arises from the sale of Items that do not meet the
U.S. Content requirements in accordance with Section 2.01(b)(ii).

          “Eligible Export-Related Inventory” shall mean Export-Related
Inventory which is acceptable to Lender and which is deemed to be eligible
pursuant to the Loan Documents, but in no event shall Eligible Export-Related
Inventory include any Inventory:

          (a)          that is not subject to a valid, perfected first priority
Lien in favor of Lender;

          (b)          that is located at an address that has not been disclosed
to Lender in writing;

5




          (c)          that is placed by Borrower on consignment or held by
Borrower on consignment from another Person;

          (d)          that is in the possession of a processor or bailee, or
located on premises leased or subleased to Borrower, or on premises subject to a
mortgage in favor of a Person other than Lender, unless such processor or bailee
or mortgagee or the lessor or sublessor of such premises, as the case may be,
has executed and delivered all documentation which Lender shall require to
evidence the subordination or other limitation or extinguishment of such
Person’s rights with respect to such Inventory and Lender’s right to gain access
thereto;

          (e)          that is produced in violation of the Fair Labor Standards
Act or subject to the “hot goods” provisions contained in 29 U.S.C.§215 or any
successor statute or section;

          (f)          as to which any covenant, representation or warranty with
respect to such Inventory contained in the Loan Documents has been breached;

          (g)          that is not located in the United States unless expressly
permitted by Lender, on terms acceptable to Lender;

          (h)          that is an Item or is to be incorporated into Items mat
do not meet U.S. Content requirements in accordance with Section 2.01(b)(ii);

          (i)           that is demonstration Inventory;

          (j)           that consists of proprietary software (i.e. software
designed solely for Borrower’s internal use and not intended for resale);

          (k)          that is damaged, obsolete, returned, defective, recalled
or unfit for further processing;

          (1)          that has been previously exported from the United States;

          (m)         that constitutes, or will be incorporated into Items that
constitute, defense articles or defense services;

          (n)          that is an Item or will be incorporated into Items that
will be used in the construction, alteration, operation or maintenance of
nuclear power, enrichment, reprocessing, research or heavy water production
facilities unless with Ex-Im Bank’s prior written consent;

          (o)          that is an Item or is to be incorporated into Items
destined for shipment to a country as to which Ex-Im Bank is prohibited from
doing business as designated in the Country Limitation Schedule;

          (p)          that is an Item or is to be incorporated into Items
destined for shipment to a Buyer located in a country in which Ex-Im Bank
coverage is not available for commercial reasons as designated in the Country
Limitation Schedule, unless and only to the extent that such Items are to be
sold to such country on terms of a letter of credit confirmed by a bank
acceptable to Ex-Im Bank;

6




          (q)          that constitutes, or is to be incorporated into, Items
whose sale would result in an Accounts Receivable which would not be an Eligible
Export-Related Accounts Receivable;

          (r)           that is included as eligible inventory under any other
credit facility to which Borrower is a party; or

          (s)          that is, or is to be incorporated into, an Item that is a
Capital Good, unless the transaction is in accordance with Section 2.14.

          “Eligible Export-Related Overseas Accounts Receivable” shall mean
Export-Related Overseas Accounts Receivable which are acceptable to Lender and
which are deemed to be eligible pursuant to the Loan Documents but in no event
shall include the Accounts Receivable (a) through (bb) excluded from the
definition of Eligible Export-Related Accounts Receivable.

          “Eligible Export-Related Overseas Inventory” shall mean Export-Related
Overseas Inventory which is acceptable to Lender and which is deemed to be
eligible pursuant to the Loan Documents, but in no event shall include the
Inventory (a) through (r) excluded from the definition of Eligible
Export-Related Inventory.

          “Eligible Person” shall mean a sole proprietorship, partnership,
limited liability partnership, corporation or limited liability company which
(a) is domiciled, organized or formed, as the case may be, in the United States,
whether or not such entity is owned by a foreign national or foreign entity; (b)
is in good standing in the state of its formation or otherwise authorized to
conduct business in the United States; (c) is not currently suspended or
debarred from doing business with the United States government or any
instrumentality, division, agency or department thereof; (d) exports or plans to
export Items; (e) operates and has operated as a going concern for at least one
(1) year; (f) has a positive tangible net worth determined in accordance with
GAAP; and (g) has revenue generating operations relating to its core business
activities for at least one year. An Affiliated Foreign Person that meets all of
the requirements of the foregoing definition of Eligible Person other than
subclause (a) thereof shall be deemed to be an Eligible Person

          “ERISA” shall mean the Employee Retirement Income Security Act of 1974
and the rules and regulations promulgated thereunder

          “Export Order” shall mean a documented purchase order or contract
evidencing a Buyer’s agreement to purchase the Items from Borrower for export
from the United States, which documentation shall include written information
that is necessary to confirm such purchase order or contract, including
identification of the Items, the name of the Buyer, the country of destination,
contact information for the Buyer and the total amount of the purchase order or
contract; in the case of Indirect Exports, such documentation shall further
include a copy of the written purchase order or contract from a foreign
purchaser or other documentation clearly evidencing a foreign purchaser’s
agreement to purchase the Items.

          “Export-Related Accounts Receivable” shall mean those Accounts
Receivable arising from the sale of Items which are due and payable to Borrower
in the United States.

7




          “Export-Related Accounts Receivable Value” shall mean, at the date of
determination thereof, the aggregate face amount of Eligible Export-Related
Accounts Receivable less taxes, discounts, credits, allowances and Retainages,
except to the extent otherwise permitted by Ex-Im Bank in writing.

          “Export-Related Borrowing Base” shall mean, at the date of
determination thereof, the sum of (a) (if Lender elects to include) the
Export-Related Inventory Value or Export-Related Historical Inventory Value
multiplied by the Advance Rate applicable to Eligible Export-Related Inventory
set forth in Section 5.B.(1.) of the Loan Authorization Agreement, plus (b) the
Export-Related Accounts Receivable Value multiplied by the Advance Rate
applicable to Eligible Export-Related Accounts Receivable set forth in Section
5.B.(2.) of the Loan Authorization Agreement, plus (c) if permitted by Ex-Im
Bank in writing, the Retainage Value multiplied by the Advance Rate applicable
to Retainages set forth in Section 5.B.(3.) of the Loan Authorization Agreement,
plus (d) the Other Assets set forth in Section 5.B.(4.) of the Loan
Authorization Agreement multiplied by the Advance Rate agreed to in writing by
Ex-Im Bank, plus (e) if permitted by Ex-Im Bank in writing, the Export-Related
Overseas Accounts Receivable Value multiplied by the Advance Rate applicable to
Eligible Export-Related Overseas Accounts Receivable set forth in Section
5.B.(5.) of the Loan Authorization Agreement, plus (f) if permitted by Ex-Im
Bank in writing, the Export-Related Overseas Inventory Value multiplied by the
Advance Rate applicable to Eligible Export-Related Overseas Inventory set forth
in Section 5.B.(6.) of the Loan Authorization Agreement, less (g) the amounts
required to be reserved pursuant to Sections 4.12 and 4.13 of this Agreement for
each outstanding Letter of Credit, less (h) such reserves and in such amounts
deemed necessary and proper by Lender from time to time.

          “Export-Related Borrowing Base Certificate” shall mean a certificate
in the form provided or approved by Lender, executed by Borrower and delivered
to Lender pursuant to the Loan Documents detailing the Export-Related Borrowing
Base supporting the Credit Accommodations which reflects, to the extent included
in the Export-Related Borrowing Base, Export-Related Accounts Receivable,
Eligible Export-Related Accounts Receivable, Export-Related Inventory, Eligible
Export-Related Inventory, Export-Related Overseas Accounts Receivable, Eligible
Export-Related Accounts Receivable, Export-Related Overseas Inventory and
Eligible Export-Related Overseas Inventory balances that have been reconciled
with Borrower’s general ledger, Accounts Receivable Aging Report and Inventory
schedule.

          “Export-Related General Intangibles” shall mean the Pro Rata
Percentage of General Intangibles determined as of the earlier of: (i) the date
such General Intangibles are liquidated and (ii) the date Borrower fails to pay
when due any outstanding amount of principal or accrued interest payable under
the Loan Documents that becomes the basis for a Payment Default on which a Claim
is filed.

          “Export-Related Historical Inventory Value” shall mean with respect to
a Borrower, the relevant Export-Related Sales Ratio multiplied by the lowest of
(i) the cost of such Borrower’s Inventory as determined in accordance with GAAP,
or (ii) the market value of such Borrower’s Inventory as determined in
accordance with GAAP or (iii) the appraised or orderly liquidation value of such
Borrower’s Inventory, if Lender has loans and financial accommodations to such
Borrower for which it conducts (or contracts for the performance of) such an
appraised or orderly liquidation value.

8




          “Export-Related Inventory” shall mean the Inventory of Borrower
located in the United States that has been purchased, manufactured or otherwise
acquired by Borrower for sale or resale as Items, or to be incorporated into
Items to be sold or resold pursuant to Export Orders.

          “Export-Related Inventory Value” shall mean, at the date of
determination thereof, the lowest of (i) the cost of Eligible Exported-Related
Inventory as determined in accordance with GAAP, or (ii) the market value of
Eligible Export-Related inventory as determined in accordance with GAAP or (iii)
the lower of the appraised market value or orderly liquidation value of the
Eligible Export-Related Inventory, if Lender has other loans and financial
accommodations to a Borrower for which it conducts (or contracts for the
performance of) such an appraised or orderly liquidation value.

          “Export-Related Overseas Accounts Receivable” shall mean those
Accounts Receivable arising from the sale of Items which are due and payable
outside of the United States either to a Borrower or an Affiliated Foreign
Person.

          “Export-Related Overseas Accounts Receivable Value” shall mean, with
respect to a Loan Facility, at the date of determination thereof, the aggregate
face amount of Eligible Export-Related Overseas Accounts Receivable less taxes,
discounts, credits, allowances and Retainages, except to the extent otherwise
permitted by Ex-Im Bank in writing.

          “Export-Related Overseas Inventory” shall mean the Inventory of
Borrower located outside of the United States that has been purchased,
manufactured or otherwise acquired by such Borrower for sale or resale as Items,
or to be incorporated into Items to be sold or resold pursuant to Export Orders.

          “Export-Related Overseas Inventory Value” shall mean, at the date of
determination thereof, the lowest of (i) the cost of Eligible Export-Related
Overseas Inventory as determined in accordance with GAAP, (ii) the market value
of Eligible Export-Related Overseas Inventory as determined in accordance with
GAAP or (iii) the appraised or orderly liquidation value of the Eligible
Export-Related Overseas Inventory, if Lender has other loans and financial
accommodations to Borrower or an Affiliated Foreign Person for which it conducts
(or contracts for the performance of) such a appraised or orderly liquidation.

          “Export-Related Sales Ratio” shall mean with respect to a Borrower,
the percentage of such Borrower’s total sales revenue derived from the sale of
Eligible Export-Related Inventory over a rolling twelve-month period ending no
more than ninety (90) days prior to the date of the relevant Export-Related
Borrowing Base Certificate

          “Extension” shall mean, with respect to a Loan Facility, an amendment
to the Loan Authorization Agreement extending the Final Disbursement Date on the
same terms and conditions as the Loan Facility for an aggregate period not to
exceed one hundred and twenty (120) days beyond the original Final Disbursement
Date, either as agreed to in writing by Ex-Im Bank or, in the case of Delegated
Authority, as notified by Lender to Ex-Im Bank pursuant to its authority under
the Delegated Authority Letter Agreement.

9




          ‘Fast Track Lender Agreement” shall mean the Fast Track Lender
Agreement, if any, between Ex-Im Bank and Lender.

          “Final Disbursement Date” shall mean the last date on which Lender may
make a Disbursement set forth in Section 10 of the Loan Authorization Agreement
(including as amended by an Extension) or, if such date is not a Business Day,
the next succeeding Business Day; provided, however, to the extent that Lender
has not received cash collateral in the amount of the Letter of Credit
Obligations or an equivalent full indemnity from Borrower or Guarantor, as
applicable, with respect to Letter of Credit Obligations outstanding on the
Final Disbursement Date, the Final Disbursement Date with respect to an advance
to fund a drawing under such Letter of Credit shall be no later than thirty (30)
days after any such drawing which may be no later than the expiry date of the
Letter of Credit related thereto.

          “GAAP” shall mean the generally accepted accounting principles issued
in the United States.

          “General Intangibles” shall mean all intellectual property and other
“general intangibles” (as such term is defined in the UCC).

          “Guarantor” shall mean any Person which is identified in Section 3 of
the Loan Authorization Agreement who shall guarantee (jointly and severally if
more than one) the payment and performance of all or a portion of the Loan
Facility Obligations.

          “Guarantee Agreement” shall mean a valid and enforceable agreement of
guarantee executed by each Guarantor in favor of Lender.

          “Indirect Exports” shall mean finished goods or services that are sold
by a Borrower to a Buyer located in the United States, are intended for export
from the United States, and are identified in Section 4.A.(2.) of the Loan
Authorization Agreement.

          “Inventory” shall mean all “inventory” (as such term is defined in the
UCC), now or hereafter owned or acquired by Borrower, wherever located,
including all inventory, merchandise, goods and other personal property which
are held by or on behalf of Borrower for sale or lease or are furnished or are
to be furnished under a contract of service or which constitute raw materials,
work in process or materials used or consumed or to be used or consumed in
Borrower’s business or in the processing, production, packaging, promotion,
delivery or shipping of the same, including other supplies.

          “ISP” shall mean the International Standby Practices-ISP98,
International Chamber of Commerce Publication No. 590 and any amendments and
revisions thereof.

          “Issuing Bank” shall mean the bank that issues a Letter of Credit,
which bank is Lender itself or a bank that Lender has caused to issue a Letter
of Credit by way of a guarantee or reimbursement obligation.

          “Items” shall mean the finished goods or services which are intended
for export from the United States, either directly or as an Indirect Export,
meet the U.S. Content requirements in accordance with Section 2.01(b)(ii) of
this Agreement and are specified in Section 4.A. of the Loan Authorization
Agreement.

10




          “Letter of Credit” shall mean a Commercial Letter of Credit or a
Standby Letter of Credit.

          “Letter of Credit Obligations” shall mean all undrawn amounts of
outstanding obligations incurred by Lender, whether direct or indirect,
contingent or otherwise, due or not due, in connection with the issuance or
guarantee by Lender or Issuing Bank of Letters of Credit.

          “Lien” shall mean any mortgage, security deed or deed of trust,
pledge, hypothecation, assignment, deposit arrangement, lien, charge, claim,
security interest, security title, easement or encumbrance, or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including any lease or title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, and the filing of, or agreement to give, any financing statement
perfecting a security interest under the UCC or comparable law of any
jurisdiction) by which property is encumbered or otherwise charged.

          “Loan Agreement” shall mean a valid and enforceable agreement between
Lender and a Borrower setting forth, with respect to each Loan Facility, the
terms and conditions of such Loan Facility.

          “Loan Authorization Agreement” shall mean, as applicable, the duly
executed Loan Authorization Agreement, Fast Track Loan Authorization Agreement,
or the Loan Authorization Notice, setting forth certain terms and conditions of
each Loan Facility, a copy of which is attached hereto as Annex A.

          “Loan Authorization Notice” shall mean the Loan Authorization Notice
executed by Lender and delivered to Ex-Im Bank in accordance with the Delegated
Authority Letter Agreement setting forth the terms and conditions of each Loan
Facility.

          “Loan Documents” shall mean the Loan Authorization Agreement, the Loan
Agreement, this Agreement, each promissory note (if applicable), each Guarantee
Agreement, and all other instruments, agreements and documents now or hereafter
executed by the applicable Borrower, any Guarantor, Lender or Ex-Im Bank
evidencing, securing, guaranteeing or otherwise relating to the Loan Facility or
any Credit Accommodations made thereunder.

          “Loan Facility” shall mean the Revolving Loan Facility, the
Transaction Specific Loan Facility or the Transaction Specific Revolving Loan
Facility established by Lender in favor of Borrower under the Loan Documents.

          “Loan Facility Obligations” shall mean all loans, advances, debts,
expenses, fees, liabilities, and obligations, including any accrued interest
thereon, for the performance of covenants, tasks or duties or for payment of
monetary amounts (whether or not such performance is then required or
contingent, or amounts are liquidated or determinable) owing by Borrower to
Lender, of any kind or nature, present or future, arising in connection with the
Loan Facility.

11




          “Loan Facility Term” shall mean, with respect to a Loan Facility, the
number of months or portion thereof from the Effective Date to the Final
Disbursement Date as set forth in the Loan Authorization Agreement as amended.

          “Master Guarantee Agreement” shall mean the Master Guarantee Agreement
between Ex-Im Bank and Lender, as amended, modified, supplemented and restated
from time to time.

          “Material Adverse Effect” shall mean a material adverse effect on (a)
the business, assets, operations, prospects or financial or other condition of
Borrower or any Guarantor, (b) any Borrower’s ability to pay or perform the Loan
Facility Obligations in accordance with the terms thereof, (c) the Collateral or
Lender’s Liens on the Collateral or the priority of such Lien, or (d) Lender’s
rights and remedies under the Loan Documents.

          “Maximum Amount” shall mean the maximum Credit Accommodation Amount
that may be outstanding at any time under each Loan Facility, as specified in
Section 5.A. of the Loan Authorization Agreement.

          “Other Assets” shall mean, with respect to a Loan Facility, such other
assets of a Borrower to be included in Primary Collateral, which may include
cash and marketable securities, or such other assets as Ex-Im Bank agrees to in
writing, and disclosed as Primary Collateral in Section 6.A. of the Loan
Authorization Agreement. The applicable Advance Rate (to be multiplied by the
Other Asset Value) shall be as agreed to by Ex-Im Bank in writing case by case
by case and set forth in Section 5.B.(4) of the Loan Authorization Agreement.

          “Other Asset Value” shall mean, with respect to a Loan Facility, at
the date of determination thereof, the value of the Other Assets as determined
in accordance with GAAP.

          “Other Collateral” shall mean any additional collateral that Lender
customarily would require as security for loan facilities on its own account and
risk where the permitted borrowing level is based principally on a borrowing
base derived from a borrower’s inventory and accounts receivable, but where such
additional collateral does not enter into the borrowing base calculation.

          “Permitted Liens” shall mean (a) Liens for taxes, assessments or other
governmental charges or levies not delinquent, or, being contested in good faith
and by appropriate proceedings and with respect to which proper reserves have
been taken by Borrower; provided, that, the Lien shall have no effect on the
priority of the Liens in favor of Lender or the value of the assets in which
Lender has such a Lien and a stay of enforcement of any such Lien shall be in
effect; (b) deposits or pledges securing obligations under worker’s
compensation, unemployment insurance, social security or public liability laws
or similar legislation; (c) deposits or pledges securing bids, tenders,
contracts (other than contracts for the payment of money), leases, statutory
obligations, surety and appeal bonds and other obligations of like nature
arising in the ordinary course of Borrower’s business; (d) judgment Liens that
have been stayed or bonded; (e) mechanics’, workers’, materialmen’s or other
like Liens arising in the ordinary course of Borrower’s business with respect to
obligations which are not due; (f) Liens placed upon fixed assets hereafter
acquired to secure a portion of the purchase price thereof, provided, that, any
such Lien shall not encumber any other property of Borrower; (g) security
interests being terminated concurrently with the execution of the Loan
Documents; and (h) Liens disclosed in Section 6.D. of the Loan Authorization
Agreement, provided that, except as otherwise permitted by Ex-Im Bank in
writing, such Liens in Section 6.D. shall be subordinate to the Liens in favor
of Lender on Primary Collateral.

12




          “Person” shall mean any individual, sole proprietorship, partnership,
limited liability partnership, joint venture, trust, unincorporated
organization, association, corporation, limited liability company, institution,
public benefit corporation, entity or government (whether national, federal,
provincial, state, county, city, municipal or otherwise, including any
instrumentality, division, agency, body or department thereof), and shall
include such Person’s successors and assigns.

          “Pro Rata Percentage” shall mean, with respect to a Loan Facility, as
of the date of determination thereof, the principal balance of the Credit
Accommodations outstanding as a percentage of the combined principal balance of
all loans from Lender to such Borrower including the then outstanding principal
balance of the Credit Accommodations plus unfunded amounts under outstanding
Letters of Credit.

          “Principals” shall mean any officer, director, owner, partner, key
employee, or other Person with primary management or supervisory
responsibilities with respect to Borrower or any other Person (whether or not an
employee) who has critical influence on or substantive control over the
transactions covered by this Agreement.

          “Retainage” shall mean that portion of the purchase price of an Export
Order that a Buyer is not obligated to pay until the end of a specified period
of time following the satisfactory performance under such Export Order.

          “Retainage Accounts Receivable” shall mean those portions of Eligible
Export-Related Accounts Receivable or Eligible Export-Related Overseas Accounts
Receivable arising out of a Retainage.

          “Retainage Value” shall mean, at the date of determination thereof,
the aggregate face amount of Retainage Accounts Receivable as permitted by Ex-Im
Bank in writing, less taxes, discounts, credits and allowances, except to the
extent otherwise permitted by Ex-Im Bank in writing.

          “Revolving Loan Facility” shall mean the credit facility or portion
thereof established by Lender in favor of Borrower for the purpose of providing
working capital in the form of loans and/or Letters of Credit to finance the
manufacture, production or purchase and subsequent export sale of Items pursuant
to Loan Documents under which Credit Accommodations may be made and repaid on a
continuous basis based solely on credit availability on the Export-Related
Borrowing Base during the term of such credit facility

          “Special Conditions” shall mean those conditions, if any, set forth in
Section 13 of the Loan Authorization Agreement.

          “Specific Export Orders” shall mean those Export Orders specified in
Section 5.D. of the Loan Authorization Agreement as applicable for a Transaction
Specific Revolving Loan Facility or a Transaction Specific Loan Facility.

13




          “Standby Letters of Credit” shall mean those letters of credit subject
to the ISP or UCP issued or caused to be issued by Lender for Borrower’s account
that can be drawn upon by a Buyer only if Borrower fails to perform all of its
obligations with respect to an Export Order.

          “Transaction Specific Loan Facility” shall mean a credit facility or a
portion thereof established by Lender in favor of Borrower for the purpose of
providing working capital in the form of loans and/or Letters of Credit to
finance the manufacture, production or purchase and subsequent export sale of
Items pursuant to Loan Documents under which Credit Accommodations are made
based solely on credit availability on the Export-Related Borrowing Base
relating to Specific Export Orders and once such Credit Accommodations are
repaid they may not be reborrowed.

          “Transaction Specific Revolving Loan Facility” shall mean a Revolving
Credit Facility established to provide financing of Specific Export Orders.

          “UCC” shall mean the Uniform Commercial Code, as the same may be in
effect from time to time in the relevant United States jurisdiction.

          “UCP” shall mean the Uniform Customs and Practice for Documentary
Credits (1993 Revision), International Chamber of Commerce Publication No. 500
and any amendments and revisions thereof.

          “U.S.” or “United States” shall mean the United States of America
including any division or agency thereof (including United States embassies or
United States military bases located overseas), and any United States Territory
(including without limitation, Puerto Rico, Guam or the United States Virgin
Islands).

          “U.S. Content” shall mean, with respect to any Item, all the costs,
including labor, materials, services and overhead, but not markup or profit
margin, which are of U.S. origin or manufacture, and which are incorporated into
an Item in the United States.

          “Warranty” shall mean Borrower’s guarantee to Buyer that the Items
will function as intended during the warranty period set forth in the applicable
Export Order.

          “Warranty Letter of Credit” shall mean a Standby Letter of Credit
which is issued or caused to be issued by Lender to support the obligations of
Borrower with respect to a Warranty or a Standby Letter of Credit which by its
terms becomes a Warranty Letter of Credit.

          1.02          Rules of Construction. For purposes of this Agreement,
the following additional rules of construction shall apply, unless specifically
indicated to the contrary: (a) wherever from the context it appears appropriate,
each term stated in either the singular or plural shall include the singular and
the plural, and pronouns stated in the masculine, feminine or neuter gender
shall include the masculine, the feminine and the neuter; (b) the term “or” is
not exclusive; (c) the term “including” (or any form thereof) shall not be
limiting or exclusive; (d) all references to statutes and related regulations
shall include any amendments of same and any successor statutes and regulations;
(e) the words “this Agreement”, “herein”, “hereof”, “hereunder” or other words
of similar import refer to this Agreement as a whole including the schedules,
exhibits, and annexes

14




hereto as the same may be amended, modified or supplemented; (f) all references
in this Agreement to sections, schedules, exhibits, and annexes shall refer to
the corresponding sections, schedules, exhibits, and annexes of or to this
Agreement; and (g) all references to any instruments or agreements, including
references to any of the Loan Documents, the Delegated Authority Letter
Agreement, or the Fast Track Lender Agreement shall include any and all
modifications, amendments and supplements thereto and any and all extensions or
renewals thereof to the extent permitted under this Agreement.

          1.03        Incorporation of Recitals. The Recitals to this Agreement
are incorporated into and shall constitute a part of this Agreement.

ARTICLE II
OBLIGATIONS OF BORROWER

          Until payment in full of all Loan Facility Obligations and termination
of the Loan Documents, Borrower agrees as follows:

          2.01        Use of Credit Accommodations, (a) Borrower shall use
Credit Accommodations only for the purpose of enabling Borrower to finance the
cost of manufacturing, producing, purchasing or selling the Items. Borrower may
not use any of the Credit Accommodations for the purpose of: (i) servicing or
repaying any of Borrower’s pre-existing or future indebtedness unrelated to the
Loan Facility unless approved by Ex-Im Bank in writing; (ii) acquiring fixed
assets or capital assets for use in Borrower’s business; (iii) acquiring,
equipping or renting commercial space outside of the United States; (iv) paying
the salaries of non U.S. citizens or non-U.S. permanent residents who are
located in offices outside of the United States; or (v) in connection with a
Retainage or Warranty unless approved by Ex-Im Bank in writing.

                         (b)          In addition, no Credit Accommodation may
be used to finance the manufacture, purchase or sale of any of the following:

                         (i)          Items to be sold to a Buyer located in a
country as to which Ex-Im Bank is prohibited from doing business as designated
in the Country Limitation Schedule;

                         (ii)         that part of the cost of the Items which
is not U.S. Content unless such part is not greater than fifty percent (50%) of
the cost of the Items and is incorporated into the Items in the United States;

                         (iii)        defense articles or defense services;

                         (iv)        Capital Goods unless in accordance with
Section 2.14 of this Agreement; or

                         (v)        without Ex-Im Bank’s prior written consent,
any Items to be used in the construction, alteration, operation or maintenance
of nuclear power, enrichment, reprocessing, research or heavy water production
facilities.

          2.02        Security Interests. Borrower agrees to cooperate with
Lender in any steps Lender shall take to file and maintain valid, enforceable
and perfected security interests in the Collateral.

15




          2.03        Loan Documents and Loan Authorization Agreement. (a) This
Agreement and each of the other Loan Documents applicable to Borrower have been
duly executed and delivered on behalf of Borrower, and are and will continue to
be legal and valid obligations of Borrower, enforceable against it in accordance
with its terms.

          (b)          Borrower shall comply with all of the terms and
conditions of this Agreement, the Loan Authorization Agreement and each of the
other Loan Documents to which it is a party.

          (c)          Borrower hereby represents and warrants to Lender that
Borrower is an Eligible Person.

          2.04        Export-Related Borrowing Base Certificates and Export
Orders. (a) In order to receive Credit Accommodations under the Loan Facility,
Borrower shall have delivered to Lender an Export-Related Borrowing Base
Certificate as frequently as required by Lender but at least within the past
month, together with a copy of the Export Order(s) or, for Revolving Loan
Facilities, if permitted by Lender, a written summary of the Export Orders (when
Eligible Export-Related Inventory and Eligible Overseas Export-Related Inventory
are entering the Export-Related Borrowing Base) against which Borrower is
requesting Credit Accommodations. In addition, so long as there are any Credit
Accommodations outstanding under the Loan Facility, Borrower shall deliver to
Lender an Export-Related Borrowing Base Certificate at least once each month.
Lender shall determine if daily electronic reporting reconciled monthly may
substitute for monthly Export-Related Borrowing Base Certificates. If the Lender
requires an Export-Related Borrowing Base Certificate more frequently, Borrower
shall deliver such Export-Related Borrowing Base Certificate as required by
Lender.

          (b)          If Lender permits summaries of Export Orders, Borrower
shall also deliver promptly to Lender copies of any Export Orders requested by
Lender.

          2.05         Schedules, Reports and Other Statements. With the
delivery of each Export-Related Borrowing Base Certificate required in Section
2.04 above, Borrower shall submit to Lender in writing (a) an Inventory schedule
for the preceding month, as applicable, and (b) an Accounts Receivable Aging
Report for the preceding month. Borrower shall also furnish to Lender promptly
upon request such information, reports, contracts, invoices and other data
concerning the Collateral as Lender may from time to time specify.

          2.06         Exclusions from the Export-Related Borrowing Base. In
determining the Export-Related Borrowing Base, Borrower shall exclude therefrom
Inventory which are not Eligible Export-Related Inventory or Eligible
Export-Related Overseas Inventory and Accounts Receivable which are not Eligible
Export-Related Accounts Receivable or Eligible Export-Related Overseas Accounts
Receivable. Borrower shall promptly, but in any event within five (5) Business
Days, notify Lender (a) if any then existing Export-Related Inventory or
Export-Related Overseas Inventory no longer constitutes Eligible Export-Related
Inventory or Eligible Export-Related Overseas Inventory, as applicable or (b) of
any event or circumstance which to Borrower’s knowledge would cause Lender to
consider any then existing Export-Related Accounts Receivable or Export-Related
Overseas Accounts Receivable as no longer constituting an Eligible
Export-Related Accounts Receivable or Eligible Export-Related Overseas Accounts
Receivable, as applicable.

16




          2.07        Borrowings and Reborrowings. (a)   If the Loan Facility is
a Revolving Loan Facility or Transaction Specific Revolving Loan Facility,
provided that Borrower is not in default under any of the Loan Documents,
Borrower may borrow, repay and reborrow amounts under such Loan Facility up to
the credit available on the current Export-Related Borrowing Base Certificate
subject to the terms of this Agreement and each of the other Loan Documents
until the close of business on the Final Disbursement Date.

          (b)          If the Loan Facility is a Transaction Specific Loan
Facility, provided that Borrower is not in default under any of the Loan
Documents, Borrower may borrow (but not reborrow) amounts under the Loan
Facility up to the credit available on the current Export-Related Borrowing Base
Certificate subject to the terms of this Agreement and each of the other Loan
Documents until the close of business on the Final Disbursement Date.

          2.08       Repayment Terms. (a)  The Borrower on a Revolving Loan
Facility shall pay in full the outstanding Loan Facility Obligations no later
than the first Business Day after the Final Disbursement Date unless such Loan
Facility is renewed or extended by Lender consistent with procedures required by
Ex-Im Bank.

          (b)          The Borrower on a Transaction Specific Loan Facility and
a Transaction Specific Revolving Loan Facility shall, within two (2) Business
Days of the receipt thereof, pay to Lender (for application against the
outstanding Loan Facility Obligations) all checks, drafts, cash and other
remittances it may receive in payment or on account of the Export-Related
Accounts Receivable, Export-Related Overseas Accounts Receivable or any other
Collateral, in precisely the form received (except for the endorsement of
Borrower where necessary). Pending such deposit, Borrower shall hold such
amounts in trust for Lender separate and apart and shall not commingle any such
items of payment with any of its other funds or property. Unless a Transaction
Specific Loan Facility or Transaction Specific Revolving Loan Facility is
renewed or extended by Lender consistent with procedures required by Ex-Im Bank,
Borrower shall pay in full all outstanding Loan Facility Obligations no later
than the first Business Day after the Final Disbursement Date, except for
Eligible Export-Related Accounts Receivables and Eligible Export-Related
Overseas Accounts Receivable outstanding as of the Final Disbursement Date and
due and payable after such date, for which the principal and accrued and unpaid
interest thereon shall be due and payable no later than the first Business Day
after the date such Accounts Receivable are due and payable.

          2.09         Financial Statements. Borrower shall deliver to Lender
the financial statements required to be delivered by Borrower in accordance with
Section 11 of the Loan Authorization Agreement.

          2.10        Additional Security or Payment. (a) Borrower shall at all
times ensure that the Export-Related Borrowing Base equals or exceeds the
aggregate outstanding amount of Disbursements. If informed by Lender or if
Borrower otherwise has actual knowledge that the Export-Related Borrowing Base
is at any time less than the aggregate outstanding amount of Disbursements,
Borrower shall, within five (5) Business Days, either (i) furnish additional
Collateral to Lender, in form and amount satisfactory to Lender and Ex-Im Bank
or (ii) pay to Lender an amount equal to the difference between the aggregate
outstanding amount of Disbursements and the Export-Related Borrowing Base.

17




          (b)          For purposes of this Agreement, in determining the
Export-Related Borrowing Base there shall be deducted from the Export-Related
Borrowing Base an amount equal to (i) twenty-five percent (25%) of the undrawn
amount of outstanding Commercial Letters of Credit and Standby Letters of Credit
and (ii) one hundred percent (100%) of the undrawn amount of outstanding
Warranty Letters of Credit less the amount of cash collateral held by Lender to
secure Warranty Letters of Credit.

          (c)          Unless otherwise approved in writing by Ex-Im Bank, for
Revolving Loan Facilities (other than Transaction Specific Revolving Loan
Facilities), Borrower shall at all times ensure that the sum of the outstanding
amount of Disbursements and the undrawn amount of outstanding Commercial Letters
of Credit that is supported by Eligible Export-Related Inventory or Eligible
Export-Related Overseas Inventory (discounted by the relevant Advance Rate
percentages) in the Export-Related Borrowing Base does not exceed sixty percent
(60%) of the sum of the total outstanding amount of Disbursements and the
undrawn amount of all outstanding Commercial Letters of Credit. If informed by
Lender or if Borrower otherwise has actual knowledge that the sum of the
outstanding amount of Disbursements and the undrawn amount of outstanding
Commercial Letters of Credit that is supported by such Inventory exceeds sixty
percent (60%) of the sum of the total outstanding Disbursements and the undrawn
amount of all outstanding Commercial Letters of Credit, Borrower shall, within
five (5) Business Days, either (i) furnish additional non-Inventory Collateral
to Lender, in form and amount satisfactory to Lender and Ex-Im Bank, or (ii) pay
down the applicable portion of the outstanding Disbursements or (iii) reduce the
undrawn amount of outstanding Commercial Letters of Credit such that the above
described ratio is not exceeded.

          (d)          If informed by Lender or if Borrower otherwise has actual
knowledge that the conditions of Section 2.16(g) are at any time not being met,
Borrower shall, within five (5) Business Days, either (i) furnish additional
Collateral to Lender that is not Eligible Export- Related Overseas Accounts
Receivable or Eligible Export-Related Overseas Inventory, in form and amount
satisfactory to Lender and Ex-Im Bank, or (ii) remove from the Export-Related
Borrowing Base the portion of Eligible Export-Related Overseas Accounts
Receivable or Eligible Export-Related Overseas Inventory that supports greater
than fifty percent (50%) of the Export-Related Borrowing Base.

          2.11        Continued Security Interest. Borrower shall not change (a)
its name or identity in any manner, (b) the location of its principal place of
business or its jurisdiction of organization or formation, (c) the location of
any of the Collateral or (d) the location of any of the books or records related
to the Collateral, in each instance without giving thirty (30) days prior
written notice thereof to Lender and taking all actions deemed necessary or
appropriate by Lender to continuously protect and perfect Lender’s Liens upon
the Collateral.

          2.12        Inspection of Collateral and Facilities. (a)   Borrower
shall permit the representatives of Lender and Ex-Im Bank to make at any time
during normal business hours inspections of the Collateral and of Borrower’s
facilities, activities, and books and records, and shall cause its officers and
employees to give full cooperation and assistance in connection therewith.

18




          (b)          Borrower agrees to facilitate Lender’s conduct of field
examinations at Borrower’s facilities in accordance with the time schedule and
content for such examinations that Lender requests. Such field examinations
shall address at a minimum: (x) the value of the Collateral against which Credit
Accommodations may be provided, (y) the amount, if any, that the aggregate
outstanding amount of Disbursements exceeds the Export-Related Borrowing Base
and (z) whether such Borrower is in material compliance with the terms of each
of the Loan Documents. Such field examinations shall include an inspection and
evaluation of the Export-Related Inventory and Export-Related Overseas
Inventory, a book audit of Export-Related Accounts Receivable and Export-Related
Overseas Accounts Receivable, a review of the Accounts Receivable Aging Reports
and a review of Borrower’s compliance with any Special Conditions. Lenders who
opt to use the Export-Related Historical Inventory Value in the Export-Related
Borrowing Base calculation shall reconcile those numbers against the calculation
for the relevant time periods using the Export-Related Inventory Value. Whenever
Export-Related Accounts Receivable or Export-Related Inventory derived from
Indirect Exports are in the Export-Related Borrowing Base, Lender shall verify
compliance with Section 2.15 herein, including taking a random sampling of
ultimate foreign purchasers.

          2.13        General Intangibles. Borrower represents and warrants that
it owns, or is licensed to use, all General Intangibles necessary to conduct its
business as currently conducted except where the failure of Borrower to own or
license such General Intangibles could not reasonably be expected to have a
Material Adverse Effect.

          2.14        Economic Impact Approval. (a) For Loan Facilities up to
and including $10 million, Borrower acknowledges that Capital Goods may not be
included as Items, and Export-Related Inventory, Export-Related Overseas
Inventory, Export-Related Accounts Receivable and Export-Related Overseas
Accounts Receivable in connection with the sale of such Capital Goods may not be
included in the Export-Related Borrowing Base, if such Capital Goods would
enable a foreign buyer to establish or expand production of a product where, as
of the date of the Economic Impact Certification covering such Item: (i) the
Buyer is subject to a Final Anti-Dumping (AD) or Countervailing Duty (CVD)
order, or a Suspension Agreement arising from a AD or CVD investigation, and
such product is substantially the same as the product that is the subject of the
AD/CVD order or suspension agreement; or (ii) the Buyer is the subject of a
Section 201 injury determination by the International Trade Commission (“ITC”)
and such product is substantially the same as a product that is the subject of
the ITC injury determination. Borrower may consult with Ex-Im Bank regarding the
appropriate application of this Section 2.14(a) and may, at its option, request
that Ex-Im Bank issue an Economic Impact Approval covering any Items listed in
Section 4.A. of the Loan Authorization Agreement. For Loan Facilities over $10
million involving Items that are Capital Goods, Borrower shall obtain from Ex-Im
Bank, and abide by, an Economic Impact Approval covering all Items listed in
Section 4(A) of the Loan Authorization Agreement.

          (b)          Borrower shall provide Lender with a certification in the
form of Annex B (an “Economic Impact Certification”) covering the Items stated
in Section 4(A) of the Loan Authorization Agreement prior to Lender including
such Items in the Loan Authorization Agreement. Prior to Lender amending the
Loan Authorization Agreement to include additional Items, Borrower shall provide
Lender with an additional Economic Impact Certification covering such additional
Items.

19




          2.15        Indirect Exports. Indirect Exports may be included as
Items in a Loan Facility provided that funds available under such Loan
Facility’s Export-Related Borrowing Base supported by Accounts Receivable and
Inventory derived from Indirect Exports at no time exceed ten percent (10%) of
the Maximum Amount of such Loan Facility, and provided, further that (a) the
ultimate foreign buyer for the Items must be located in a country in which Ex-Im
Bank is not legally prohibited from doing business in accordance with the
Country Limitation Schedule, and (b) the Borrower must make available to Lender
verifiable evidence of intent to export the Indirect Exports from the United
States, which evidence may be contained in the Export Orders and Accounts
Receivable Aging Reports and supporting documents. Lender must obtain written
consent from Ex-Im Bank prior to including funds derived from Indirect Exports
in an Export-Related Borrowing Base above the ten percent (10%) threshold.

          2.16        Overseas Inventory and Accounts Receivable. Upon the prior
written consent of Ex-Im Bank, Export-Related Overseas Accounts Receivable and
Export-Related Overseas Inventory of a Borrower or of an Affiliated Foreign
Person (as defined below) may be included in the Export-Related Borrowing Base
provided that conditions required by Ex-Im Bank, including the following, are
met:

          (a)          the Affiliated Foreign Person, if any, has been approved
by Ex-Im Bank;

          (b)          the Affiliated Foreign Person, if any, is a Borrower
under the relevant Loan Facility;

          (c)          notwithstanding the Maximum Amount of the Loan Facility,
all payments due and payable on such Export-Related Overseas Accounts Receivable
are collected through a cash collateral account under Lender’s control;

          (d)          as of the Effective Date, or such later date when the
Export-Related Overseas Accounts Receivable and/or Export-Related Overseas
Inventory are added to the Loan Facility, Lender has obtained a valid and
enforceable first priority Lien in the Export-Related Overseas Accounts
Receivable and Export-Related Overseas Inventory, as applicable;

          (e)          as of the Effective Date, or such later date when the
Export-Related Overseas Accounts Receivable and/or Export-Related Overseas
Inventory are added to the Loan Facility, Lender has obtained a legal opinion
confirming the security interest in the Export-Related Overseas Accounts
Receivable and Export-Related Overseas Inventory;

          (f)          the Export-Related Overseas Accounts Receivable are due
and payable in United States Dollars or other currency acceptable to Ex-Im Bank;
and

          (g)          at no time may the portion of the Export-Related
Borrowing Base derived from Eligible Export-Related Overseas Accounts Receivable
and Eligible Export-Related Overseas Inventory exceed fifty percent (50%) of the
Export-Related Borrowing Base.

                         For purposes hereof, an “Affiliated Foreign Person”
shall mean a subsidiary or affiliate of a Borrower on the same Loan Facility,
which has duly executed as a Borrower all of the applicable Loan Documents and
any other documents required by Ex-Im Bank, meets all of the requirements of the
definition of Eligible Person other man subclause (a) thereof and is in good
standing in the country of its formation or otherwise authorized to conduct
business in such country.

20




          2.17        Country Limitation Schedule. Unless otherwise informed in
writing by Lender or Ex-Im Bank, Borrower shall be entitled to rely on the last
copy of the Country Limitation Schedule distributed from Lender to Borrower.

          2.18        Notice of Certain Events. Borrower shall promptly, but in
any event within five (5) Business Days, notify Lender in writing of the
occurrence of any of the following:

          (a)          Borrower or any Guarantor (i) applies for, consents to or
suffers the appointment of, or the taking of possession by, a receiver,
custodian, trustee, liquidator or similar fiduciary of itself or of all or a
substantial part of its property or calls a meeting of its creditors, (ii)
admits in writing its inability, or is generally unable, to pay its debts as
they become due or ceases operations of its present business, (iii) makes a
general assignment for the benefit of creditors, (iv) commences a voluntary case
under any state or federal bankruptcy laws (as now or hereafter in effect), (v)
is adjudicated as bankrupt or insolvent, (vi) files a petition seeking to take
advantage of any other law providing for the relief of debtors, (vii) acquiesces
to, or fails to have dismissed within thirty (30) days, any petition filed
against it in any involuntary case under such bankruptcy laws, or (vii) takes
any action for the purpose of effecting any of the foregoing;

          (b)          any Lien in any of the Collateral, granted or intended by
the Loan Documents to be granted to Lender, ceases to be a valid, enforceable,
perfected, first priority Lien (or a lesser priority if expressly permitted
pursuant to Section 6 of the Loan Authorization Agreement) subject only to
Permitted Liens;

          (c)          the issuance of any levy, assessment, attachment, seizure
or Lien, other than a Permitted Lien, against any of the Collateral which is not
stayed or lifted within thirty (30) calendar days;

          (d)          any proceeding is commenced by or against Borrower or any
Guarantor for the liquidation of its assets or dissolution;

          (e)          any litigation is filed against Borrower or any Guarantor
which has had or could reasonably be expected to have a Material Adverse Effect
and such litigation is not withdrawn or dismissed within thirty (30) calendar
days of the filing thereof;

          (f)          any default or event of default under the Loan Documents;

          (g)          any failure to comply with any terms of the Loan
Authorization Agreement;

          (h)          any material provision of this Agreement or any other
Loan Document for any reason ceases to be valid, binding and enforceable in
accordance with its terms;

          (i)          any event which has had or could reasonably be expected
to have a Material Adverse Effect; or

          (j)          the aggregate outstanding amount of Disbursements exceeds
the applicable Export-Related Borrowing Base.

21




          2.19        Insurance. Borrower will at all times carry property,
liability and other insurance, with insurers acceptable to Lender, in such form
and amounts, and with such deductibles and other provisions, as Lender shall
require, and Borrower will provide evidence of such insurance to Lender on the
proper Acord Form, so that Lender is satisfied that such insurance is, at all
times, in full force and effect. Each property insurance policy shall name
Lender as loss payee or mortgagee and shall contain a lender’s loss payable
endorsement in form acceptable to Lender and each liability insurance policy
shall name Lender as an additional insured. All policies of insurance shall
provide that they may not be cancelled or changed without at least thirty (30)
days’ prior written notice to Lender and shall otherwise be in form and
substance satisfactory to Lender. Borrower will promptly deliver to Lender
copies of all reports made to insurance companies.

          2.20        Taxes. Borrower has timely filed all tax returns and
reports required by applicable law, has timely paid all applicable taxes,
assessments, deposits and contributions owing by Borrower and will timely pay
all such items in the future as they became due and payable. Borrower may,
however, defer payment of any contested taxes; provided, that Borrower (a) in
good faith contests Borrower’s obligation to pay such taxes by appropriate
proceedings promptly and diligently instituted and conducted; (b) notifies
Lender in writing of the commencement of, and any material development in, the
proceedings; (c) posts bonds or takes any other steps required to keep the
contested taxes from becoming a Lien upon any of the Collateral; and (d)
maintains adequate reserves therefore in conformity with GAAP.

          2.21        Compliance with Laws. Borrower represents and warrants
that it has complied in all material respects with all provisions of all
applicable laws and regulations, including those relating to Borrower’s
ownership of real or personal property, the conduct and licensing of Borrower’s
business, the payment and withholding of taxes, ERISA and other employee
matters, safety and environmental matters.

          2.22        Negative Covenants. Without the prior written consent of
Ex-Im Bank and Lender, Borrower shall not: (a) merge, consolidate or otherwise
combine with any other Person; (b) acquire all or substantially all of the
assets or capital stock of any other Person; (c) sell, lease, transfer, convey,
assign or otherwise dispose of any of its assets, except for the sale of
Inventory in the ordinary course of business and the disposition of obsolete
equipment in the ordinary course of business; (d) create any Lien on the
Collateral except for Permitted Liens; (e) make any material changes in its
organizational structure or identity; or (f) enter into any agreement to do any
of the foregoing.

          2.23        Cross Default. Borrower shall be deemed in default under
the Loan Facility if Borrower fails to pay when due any amount payable to Lender
under any loan or other credit accommodations to Borrower whether or not
guaranteed by Ex-Im Bank.

          2.24        Munitions List. If any of the Items are articles,
services, or related technical data that are listed on the United States
Munitions List (part 121 of title 22 of the Code of Federal Regulations),
Borrower shall send a written notice promptly, but in any event within five (5)
Business Days, of Borrower learning thereof to Lender describing the Items(s)
and the corresponding invoice amount

22




          2.25        Suspension and Debarment, etc. On the date of this
Agreement neither Borrower nor its Principals are (a) debarred, suspended,
proposed for debarment with a final determination still pending, declared
ineligible or voluntarily excluded (as such terms are defined under any of the
Debarment Regulations referred to below) from participating in procurement or
nonprocurement transactions with any United States federal government department
or agency pursuant to any of the Debarment Regulations or (b) indicted,
convicted or had a civil judgment rendered against Borrower or any of its
Principals for any of the offenses listed in any of the Debarment Regulations.
Unless authorized by Ex-Im Bank, Borrower will not knowingly enter into any
transactions in connection with the Items with any person who is debarred,
suspended, declared ineligible or voluntarily excluded from participation in
procurement or nonprocurement transactions with any United States federal
government department or agency pursuant to any of the Debarment Regulations.
Borrower will provide immediate written notice to Lender if at any time it
learns that the certification set forth in this Section 2.24 was erroneous when
made or has become erroneous by reason of changed circumstances.

ARTICLE III
RIGHTS AND REMEDIES

          3.01          Indemnification. Upon Ex-Im Bank’s payment of a Claim to
Lender in connection with the Loan Facility pursuant to the Master Guarantee
Agreement, Ex-Im Bank may assume all rights and remedies of Lender under the
Loan Documents and may enforce any such rights or remedies against Borrower, the
Collateral and any Guarantors. Borrower shall hold Ex-Im Bank and Lender
harmless from and indemnify them against any and all liabilities, damages,
claims, costs and losses incurred or suffered by either of them resulting from
(a) any materially incorrect certification or statement knowingly made by
Borrower or its agent to Ex-Im Bank or Lender in connection with the Loan
Facility, this Agreement, the Loan Authorization Agreement or any other Loan
Documents or (b) any material breach by Borrower of the terms and conditions of
this Agreement, the Loan Authorization Agreement or any of the other Loan
Documents. Borrower also acknowledges that any statement, certification or
representation made by Borrower in connection with the Loan Facility is subject
to the penalties provided in Article 18 U.S.C. Section 1001.

          3.02          Liens. Borrower agrees that any and all Liens granted by
it to Lender are also hereby granted to Ex-Im Bank to secure Borrower’s
obligation, however arising, to reimburse Ex-Im Bank for any payments made by
Ex-Im Bank pursuant to the Master Guarantee Agreement. Lender is authorized to
apply the proceeds of, and recoveries from, any property subject to such Liens
to the satisfaction of Loan Facility Obligations in accordance with the terms of
any agreement between Lender and Ex-Im Bank.

23




ARTICLE IV
MISCELLANEOUS

          4.01          Governing Law. This Agreement and the obligations
arising under this Agreement shall be governed by, and construed in accordance
with, the law of the state governing the Loan Agreement.

          4.02          Notification. All notices required by this Agreement
shall be given in the manner and to the parties provided for in the Loan
Agreement.

          4.03          Partial Invalidity. If at any time any of the provisions
of this Agreement becomes illegal, invalid or unenforceable in any respect under
the law of any jurisdiction, neither the legality, the validity nor the
enforceability of the remaining provisions hereof shall in any way be affected
or impaired.

          4.04          Waiver of Jury Trial. BORROWER HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY AND ALL RIGHTS IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY ACTION, SUIT, PROCEEDING OR OTHER LITIGATION BROUGHT
TO RESOLVE ANY DISPUTE ARISING UNDER, ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT, THE LOAN AUTHORIZATION AGREEMENT, ANY LOAN DOCUMENT, OR ANY OTHER
AGREEMENT, DOCUMENT OR INSTRUMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH
OR THEREWITH OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN), OR ACTIONS OR OMISSIONS OF LENDER, EX- IM BANK, OR ANY OTHER
PERSON, RELATING TO THIS AGREEMENT, THE LOAN AUTHORIZATION AGREEMENT OR ANY
OTHER LOAN DOCUMENT.

          4.05          Consequential Damages. Neither Ex-Im Bank, Lender nor
any agent or attorney for any of them shall be liable to Borrower for
consequential damages arising from any breach of contract, tort or other wrong
relating to the establishment, administration or collection of the Loan Facility
Obligations.

24




          IN WITNESS WHEREOF, Borrower has caused this Agreement to be duly
executed as of the ________ day of _____________________________, _________.

--------------------------------------------------------------------------------

 

 

(Name of Borrower)

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

(Signature)

 

 

 

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

 

(Print or Type)

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

 

(Print or Type)

 

 

 

 

 

 

ACKNOWLEDGED:

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

(Name of Lender)

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

(Signature)

 

 

 

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

 

(Print or Type)

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

 

(Print or Type)

 

25




ANNEXES:

Annex A

-

Loan Authorization Agreement, Fast Track Loan Authorization Agreement or Loan
Authorization Notice, as applicable

Annex B

-

Economic Impact Certification

26




CONSENT OF GUARANTORS

          Each of the undersigned as a Guarantor of the obligations of Borrower
to the Lender executing the foregoing Agreement hereby agrees that the foregoing
Agreement, each of their respective Guarantee Agreements and each other Loan
Documents may be assigned to the Export-Import Bank of the United States.

 

--------------------------------------------------------------------------------

 

[INDIVIDUAL GUARANTOR]

 

 

 

 

--------------------------------------------------------------------------------

 

[CORPORATE GUARANTOR]

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------

27